

115 S1884 RS: Reporting Efficiently to Proper Officials in Response to Terrorism Act of 2017
U.S. Senate
2017-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 336115th CONGRESS2d SessionS. 1884[Report No. 115–210]IN THE SENATE OF THE UNITED STATESSeptember 28, 2017Mrs. McCaskill (for herself and Mr. Lee) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsFebruary 26, 2018Reported by Mr. Johnson, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo provide for joint reports by relevant Federal agencies to Congress regarding incidents of
			 terrorism, and for other purposes.
	
 1.Short titleThis Act may be cited as the Reporting Efficiently to Proper Officials in Response to Terrorism Act of 2017 or the REPORT Act. 2.Duty to report (a)Duty imposedWhenever an act of terrorism occurs in the United States, it shall be the duty of the Secretary of Homeland Security, the Attorney General, the Director of the Federal Bureau of Investigation, and, as appropriate, the head of the National Counterterrorism Center, to submit, within 1 year of the completion of the investigation concerning such act by the primary Government agency conducting such investigation, an unclassified report (which may be accompanied by a classified annex) to Congress concerning such act.
 (b)Content of reportsA report under this section shall— (1)include a statement of the facts of the act of terrorism referred to in subsection (a), as known at the time of the report;
 (2)identify any gaps in national security that could be addressed to prevent future acts of terrorism; and
 (3)any recommendations for additional measures that could be taken to improve homeland security, including potential changes in law enforcement practices or changes in law, with particular attention to changes that could help prevent future acts of terrorism.
 (c)ExceptionThe duty established under subsection (a) shall not apply in instances in which the Secretary of Homeland Security, the Attorney General, the Director of the Federal Bureau of Investigation, or the head of the National Counterterrorism Center determines that the information required to be reported could jeopardize an ongoing investigation or prosecution. In such instances, the Secretary shall notify Congress of such prior to the first anniversary of the completion of the investigation described in such subsection.
 (d)DefinitionIn this section, the term act of terrorism has the meaning given such term in section 3077 of title 18, United States Code.  1.Short titleThis Act may be cited as the Reporting Efficiently to Proper Officials in Response to Terrorism Act of 2017 or the REPORT Act.
		2.Duty to report
 (a)Duty imposedExcept as provided in subsection (c), whenever an act of terrorism occurs in the United States, it shall be the duty of the primary Government agency investigating such act to submit, in collaboration with the Secretary of Homeland Security, the Attorney General, the Director of the Federal Bureau of Investigation, and, as appropriate, the Director of the National Counterterrorism Center, an unclassified report (which may be accompanied by a classified annex) to Congress concerning such act not later than 1 year after the completion of the investigation. Reports required under this subsection may be combined into a quarterly report to Congress.
 (b)Content of reportsEach report under this section shall include— (1)a statement of the facts of the act of terrorism referred to in subsection (a), as known at the time of the report;
 (2)an explanation of any gaps in national security that could be addressed to prevent future acts of terrorism;
 (3)any recommendations for additional measures that could be taken to improve homeland security, including potential changes in law enforcement practices or changes in law, with particular attention to changes that could help prevent future acts of terrorism; and
 (4)a summary of the report for public distribution. (c)ExceptionThe duty established under subsection (a) shall not apply in instances in which the Secretary of Homeland Security, the Attorney General, the Director of the Federal Bureau of Investigation, or the head of the National Counterterrorism Center determines that the information required to be reported could jeopardize an ongoing investigation or prosecution. In such instances, the principal making such determination shall notify Congress of such determination before the first anniversary of the completion of the investigation described in such subsection.
 (d)Defined termIn this section, the term act of terrorism has the meaning given such term in section 3077 of title 18, United States Code.February 26, 2018Reported with an amendment